Citation Nr: 0731625	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  99-22 873	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of service connection for asthma. 
 
2. Entitlement to service connection for visual impairment to 
include as due to undiagnosed illness.   

3. Entitlement to service connection for rhinitis to include 
as due to an undiagnosed illness. .  

4. Entitlement to service connection for headaches to include 
as due to undiagnosed illness.   

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD
J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1976 to January 1979 and from November 21, 1990, to 
May 17, 1991, including service in the Southwest Asia Theater 
of operations during the Persian Gulf War. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 1999 of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).

In December 1999, the veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in 
the record. 

In February 2001 and in September 2004, the Board remanded 
the case for further procedural and evidentiary development.  
As the requested development has been completed, no further 
action to ensure compliance with the remand directives is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  At the hearing and on the 
record and in writing, the veteran withdrew from the appeal 
the claims of service connection for fatigue, fevers, hair 
loss, a joint disability, weight loss, depression (claimed as 
decreased concentration, sleep disturbance, and nerve 
problems), and a lung disability other than asthma.  He also 
withdrew the claim for increase for right ear hearing loss. 




FINDINGS OF FACT

1. In a rating decision in April 1994, the RO denied service 
connection for asthma; after the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not perfect the appeal by filing a substantive 
appeal; by operation of law, the rating decision of April 
1994 by the RO became final based on the evidence of record 
at the time. 

2. The additional evidence submitted since the rating 
decision in April 1994 by the RO, denying service connection 
for asthma, does not bear directly and substantially on the 
matter of whether asthma had onset during service. 

3. Visual impairment, refractive error, is not a disability 
for the purpose of VA disability compensation. 

4. Rhinitis was not affirmatively shown to have had onset 
during service; rhinitis, first diagnosed after service, is 
unrelated to an injury, disease, or event, including any 
exposure to environmental hazards in Southwest Asia; and 
rhinitis is not an undiagnosed illness.

5. Headaches were not affirmatively shown to have had onset 
during service; headaches, first diagnosed after service, are 
unrelated to an injury, disease, or event, including any 
exposure to environmental hazards in Southwest Asia; and 
headaches are not an undiagnosed illness.    


CONCLUSIONS OF LAW

1. The additional evidence presented since the rating 
decision in April 1994 by the RO, denying service connection 
for asthma is not new and material and the claim of service 
connection for asthma is not reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).  

2. Visual impairment, refractive error, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303 (2007).  

3. Rhinitis to include as due to an undiagnosed illness was 
not incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1117, 1118, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2007).  

4. Headaches to include as due to an undiagnosed illness were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

In a new and material evidence claim, the VCAA requires 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).



The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in December 2002, May 2005, and March 2006.  The notice 
included the type of evidence needed to substantiate claims 
for service connection, that is, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was informed that VA would obtain 
service medical records, VA records, and records from other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain the records on his behalf.  
He was asked to submit evidence that would include evidence 
in his possession that pertained to the claims. The notices 
included the general provisions for rating a disability and 
for the effective date of the claims.

The veteran was informed that in order to reopen the claim of 
service connection for asthma he must submit new and material 
evidence, pertaining to the reason the claim was previously 
denied.  The notice included the type of evidence necessary 
to establish the underlying claim of service connection.

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); 

of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim); and of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (elements of a new and 
material evidence claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and address the claims at a hearing, 
which he did.  The claims were then readjudicated following 
the content-complying notice as evidenced by the supplemental 
statement of the case in February 2007.  As the timing error 
did not affect the essential fairness of the adjudication of 
the claims, the presumption of prejudicial error as to the 
timing error in the VCAA notice is rebutted.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran has been afforded VA 
examinations with a medical opinion on the claims.  As there 
is no indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim
Service Connection for Asthma

In a rating decision in April 1994, the RO denied service 
connection for asthma because asthma was not shown to have 
been incurred coincident with service.  

After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not 
perfect the appeal by filing a substantive appeal.  
By operation of law, the rating decision of April 1994 by the 
RO became final based on the evidence of record at the time.  
38 U.S.C.A. § § 7104(b).  

The evidence of record at the time of the rating decision of 
April 1994 consisted of service medical records for both 
periods of service that showed no complaint, finding, 
history, diagnosis, or treatment for asthma.  On separation 
examination in April 1991, veteran answered in the negative 
regarding asthma or shortness of breath and the lungs were 
evaluated as normal on clinical evaluation.  

After service, private records show that in May 1991 the 
veteran was seen in an emergency room, complaining of 
shortness of breath and heaviness in his chest after 
breathing fumes from a carburetor cleaner.  Two days later, 
it was noted that the veteran had been working on his car, 
when he had smelled fumes from a carburetor cleaner and he 
had experienced shortness of breath, and the assessment was 
to rule out chemical pneumonitis.  In July 1991, he had 
another episode of shortness of breath, which was exercise 
induced by history.

On VA examination in September 1993, the veteran stated that 
he had breathing problems since June 1991 after his return 
from the Persian Gulf and in the next month or two he was 
told he had asthma.  The diagnosis was bronchial asthma. 

The Current Claim to Reopen 

The current claim to reopen was received at the RO in January 
1998. 

A prior unappealed decision of the RO is final.  38 U.S.C.A. 
§ 7105(c).  The claim may nevertheless be reopened if new and 
material evidence is presented. 38 U.S.C.A. § 5108.



Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The regulatory definition of new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

For purpose of reopening a claim, the credibility of newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) (in determining whether evidence is new 
and material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Additional Evidence 

The additional evidence consists of the following: 

Exhibit 1 consists of evidence previously considered: service 
medical records and the emergency room report of May 1991.  
Evidence previously considered does not meet the regulatory 
definition of new and material evidence.  38 C.F.R. 
§ 3.156(a).  

Exhibit 2 consists of VA records documenting asthma (VA 
examinations in 1993 for the Gulf War Registry and in 2005 
and on clinical notes in July and December 1993); records of 
the Social Security Administration with a finding of 
disabling bronchial asthma since April 1993; and private 
records documenting shortness of breath after exposure to an 
insecticide (March 1996).  The evidence of asthma since 1993 
is cumulative, that is, the evidence supports facts 
previously established and adjudicated by the RO, namely, 
documentation of asthma after service. 

As cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156(a), the evidence is not new and material.

Exhibit 3 consists of lay statement from family members, 
friends, and a fellow service member, dated in 1998, to the 
effect that the veteran suffered breathing difficulties after 
his return from the Persian Gulf.  The evidence is also 
cumulative, that is, the evidence supports facts previously 
established and adjudicated by the RO, namely, documentation 
of breathing problems after service.  As cumulative evidence 
does not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156(a), the evidence is not new 
and material.

Exhibit 4 consists of VA records documenting bronchial asthma 
not found (VA examination in September 1996), no diagnosis of 
lung problem (VA examination in October 1998), and 
insufficient evidence to warrant diagnosis of lung problem 
(February 2003).  This evidence opposes, rather than 
supports, and therefore is not so significant that it must be 
considered in order to decide the merits of the claim. 

Exhibit 5 consists of the veteran's testimony in May 2007.  
The veteran testified that asthma started after he returned 
from the Persian Gulf and that he was exposed to 
environmental hazards in the Persian Gulf.  As the veteran's 
testimony implies medical causation, the testimony cannot 
serve as the new and material evidence to reopen the claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).

As the additional evidence is not new and material, the claim 
of service connection for asthma is not reopened.  38 C.F.R. 
§ 3.156.  As the claim is not reopened, the benefit-of-the-
doubt standard of proof does not apply.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).



Service Connection for Visual Impairment, Rhinitis, and 
Headaches  

Factual Basis

The service medical records for the first period of active 
duty disclose on entrance examination distant vision was 
20/20 in each eye.  In August 1976, the veteran complained of 
headache, stuffy nose, and a bad vision, but he did not wear 
glasses.  The ear, nose, and throat evaluation was normal, 
except for a slightly red throat.  In September 1976, the 
veteran complained of blurred vision and diplopia, mostly 
after reading.  History included vision difficulties since 
the veteran was 9 years old.  The impression was hyperopic 
astigmatism.  In November 1976, the veteran suffered corneal 
abrasions when soap splashed into his eyes.  

In January and February 1977, the veteran was treated for 
conjunctivitis and blepharitis.  In February 1978, he 
complained of headaches, sore throats, and a chronic cough, 
and the assessment was resolving flu.  On separation 
examination, distant vision was 20/20 in each eye.  The 
evaluation of the nose and head was normal. 

Examinations for the National Guard in March 1982 and in 
March 1986 contain no complaint, finding, or history of 
visual impairment, rhinitis, or headaches.  On examination in 
June 1990, distant visual acuity was 20/25 in each eye. 

The service medical records for the second period of active 
duty disclose that in November 1990 the veteran was given a 
prescription for glasses.  On separation examination in April 
1991, the veteran denied a history of nose trouble and of 
headaches.  He did report eye trouble with blurred vision 
with reading and the examiner reported that now the veteran 
was wearing glasses with no difficulty.  Distant vision was 
20/20 in each eye. 

After service, as for visual impairment, VA records document 
presbyopia (October 1997, September 1999, July 2003, July 
2005) and refractive error (October 1998).  In December 1999, 
the veteran testified that he wears glasses because of the 
incident in service when soaped splashed into his eyes.  On 
VA examinations in February 2003 and December 2005, the 
veteran was evaluated for visual change and the diagnoses 
were refractive error and presbyopia.  In April 2006, a VA 
examiner found no medical evidence that the veteran's 
refractive error was due to getting soap in his eye.  In May 
2007, the veteran testified about the incident in service 
when he got a detergent in his eyes. 

As for rhinitis, VA records disclose that the veteran 
complained of nasal congestion with changes in the weather 
and the impression was probable seasonal rhinitis, which was 
not considered an undiagnosed illness (December 1998), nasal 
congestion (August 2000), and seasonal rhinitis (February 
2003).  In December 1999, the veteran testified that he did 
not remember being treated for rhinitis during service.  On 
VA examination in March 2003, the diagnosis was seasonal 
rhinitis.  In May 2007, the veteran could not remember when 
he was first treated for a "sinus" problem. 

As for headaches, in a statement, dated in June 1998, a 
friend of the veteran stated that the veteran had headaches 
after his return from the Persian Gulf.  VA records disclose 
that the veteran complained of headaches (March 1998), and 
headaches with onset of four to five years and the impression 
was episodic muscle tension headaches (October 1998).  
Records of the Social Security Administration include a 
history of sinus headaches of eight years' duration (May 
1999).  Private medical records include a history of 
headaches (October 2003).  In December 1999, the veteran 
testified that his current headaches began after he returned 
from the Persian Gulf.  On VA examination in March 2003, the 
veteran stated that his headaches began when he got home from 
the Persian Gulf War in 1991.  The impression was muscle 
contracture and headaches.  On VA examination in March 2006, 
the veteran stated that he had had headaches for a few years 
but did not have a long-standing problem with headaches and 
specifically denied any problem with headaches while he was 
in the service.  Although the veteran gave a history of 
having sustained a blow to the head with resulting concussion 
in 1976, the veteran associated his headaches to sinus 
problems and changes in the weather.  The diagnosis was 
intermittent headaches most probably related to seasonal 
rhinitis and possibly sinusitis. 

In May 2007, the veteran testified that he could not remember 
when his headaches started and he did not recall being 
treated for headaches after the incident in 1976.  He stated 
that he was not being treated for headaches.  The veteran 
stated that he thought his headaches were due to the Persian 
Gulf War or may be to the incident in 1976.

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Refractive error of the eye is not a disease or injury for 
the purpose of VA disability compensation.  38 C.F.R. § 
3.303(c).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).

The term "Persian Gulf veteran" means a veteran who served on 
active service in the Southwest Asia Theater of operations 
during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 
38 C.F.R. § 3.317(d)(2). 

Analysis

The veteran served in Southwest Asia during the period 
statutorily designated as the Persian Gulf War, and he is a 
"Persian Gulf veteran" within the meaning of the law. 38 
U.S.C.A. § 101(33).

On the basis of the service medical records, the veteran 
complained of bad vision, headaches, and nasal congestion 
during his first period of active duty, but not during his 
second period of active duty during the Persian Gulf War.  As 
the service medical records lack the documentation of the 
combination of manifestations sufficient to identify a 
chronic disability and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service medical records, then 
a showing of continuity of symptomatology after service is 
required to support the claims.



Visual Impairment 

After service, the current visual impairment is diagnosed as 
refractive error, which includes presbyopia.  Refractive 
error of the eye is not a disease or injury within the 
meaning of applicable legislation for the purpose of VA 
disability compensation. 38 C.F.R. § 3.303(c).  Also in April 
2006, a VA examiner found no medical evidence that the 
veteran's refractive error was due to getting soap in his 
eyes.  

As refractive error of the eye is not a disease or injury 
within the meaning of applicable legislation for the purpose 
of VA disability compensation, and in the absence of proof of 
ocular pathology other than refractive error, there is no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

To the extent that the veteran relates his eye problems to 
the soap incident in service, where as here, the 
determinative issue involves a question of medical causation, 
competent medical evidence is required to substantiate the 
claim.  The veteran as a lay person is not competent to offer 
an opinion on medical causation, and consequently his 
testimony to the extent that he relates his eye problems to 
the soap incident in service does not constitute favorable 
medical evidence to support the claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence of current eye pathology other than refractive 
error, the preponderance of the evidence is against the 
claim, and the reasonable-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).

Rhinitis 

After service, symptoms of nasal congestion and seasonal 
rhinitis were first documented in 1998, more than 20 years 
after symptoms of nasal congestion were last documented 
during the first period of active duty and seven years after 
the veteran's second period of active duty in which symptoms 
of nasal congestion ere not documented.  

The periods without documented complaints over many years is 
persuasive evidence against continuity of symptomatology.  38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).

As for service connection based on the initial documentation 
of rhinitis after service under 38 C.F.R. § 3.303(d), there 
is no medical evidence of an association or link between 
rhinitis and an established injury or disease in service and 
a VA examiner found that seasonal rhinitis is not an 
undiagnosed illness.  As seasonal rhinitis is a known 
clinical diagnosis, the presumption of service connection as 
an undiagnosed illness does not apply. 38 U.S.C.A. §§ 1117, 
1118; 38 C.F.R. § 3.317.

To the extent that the veteran implies that rhinitis is 
related to service, where as here, the determinative issue 
involves a question of medical causation, competent medical 
evidence is required to substantiate the claim.  The veteran 
as a lay person is not competent to offer an opinion on 
medical causation, and consequently his testimony to the 
extent that he relates current rhinitis to service, including 
environmental hazards during the Persian Gulf War, does not 
constitute favorable medical evidence to support the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence that the current rhinitis is related to an injury, 
disease, or event of service origin, the preponderance of the 
evidence is against the claim, and the reasonable-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Headaches

After service, headaches related to muscle tension were first 
documented in 1998, 20 years after symptoms of headache were 
last documented during the first period of active duty and 
seven years after the veteran's second period of active duty 
in which symptoms of headache were not documented.  

The periods without documented complaints over many years is 
persuasive evidence against continuity of symptomatology.  38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).

As for service connection based on the initial documentation 
of headaches after service under 38 C.F.R. § 3.303(d), there 
is no medical evidence of an association or link between 
headaches and an established injury, disease, or event of 
service origin.  As headaches have been associated with 
either muscle-tenision or seasonal rhinitis, which are known 
clinical diagnosis, the presumption of service connection as 
an undiagnosed illness does not apply. 38 U.S.C.A. §§ 1117, 
1118; 38 C.F.R. § 3.317.

To the extent that the veteran relates headaches to service, 
where as here, the determinative issue involves a question of 
medical causation, competent medical evidence is required to 
substantiate the claim.  The veteran as a lay person is not 
competent to offer an opinion on medical causation, and 
consequently his testimony to the extent that he relates 
current headaches to service does not constitute favorable 
medical evidence to support the claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence that the current headaches are  related to an 
injury, disease, or event of service origin, the 
preponderance of the evidence is against the claim, and the 
reasonable-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).







ORDER

As new and material evidence had not been presented, the 
claim of service connection for asthma is not reopened and 
the appeal is denied.

Service connection for visual impairment, refractive error, 
to include as due to undiagnosed illness is denied.  

Service connection for rhinitis to include as due to an 
undiagnosed illness is denied.  

Service connection for headaches to include as due to 
undiagnosed illness is denied. 



____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


